Blandford, J.
The owner of certain land died, and subsequently his executors brought ejectment against the tenant in possession. The defendant relied upon a bond for titles made to him by the executors as individuals, with seven years’ possession thereunder. Plaintiffs showed that the purchase.money had not been paid, and that the person in possession had demanded that the executors, as such, should rent him the land and acknowledged that the title was in the estate:
Held, that a recovery by the plaintiffs was proper. Possession, to be adverse, must be in the right of the possessor seeking to prescribe thereunder, and not in the right of another. Code, §2679; 24 Ga., 466; 67 Id., 606.
Judgment affirmed.